Name: Commission Regulation (EC) NoÃ 434/2006 of 15 March 2006 amending Regulation (EC) NoÃ 887/2005 opening crisis distillation as provided for in Article 30 of Council Regulation (EC) NoÃ 1493/1999 for certain wines in Greece
 Type: Regulation
 Subject Matter: agricultural activity;  Europe;  trade policy;  beverages and sugar;  agricultural structures and production
 Date Published: nan

 16.3.2006 EN Official Journal of the European Union L 79/21 COMMISSION REGULATION (EC) No 434/2006 of 15 March 2006 amending Regulation (EC) No 887/2005 opening crisis distillation as provided for in Article 30 of Council Regulation (EC) No 1493/1999 for certain wines in Greece THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 33(1)(f) thereof, Whereas: (1) Commission Regulation (EC) No 887/2005 (2) opened crisis distillation as provided for in Article 30 of Council Regulation (EC) No 1493/1999 for certain wines in Greece. (2) As several distillation measures are simultaneously in place, the Greek authorities have found that neither the distilleries nor the supervisory authorities have sufficient capacity to ensure proper distillation performance. In order to ensure the effectiveness of the measure introduced by Regulation (EC) No 887/2005, the period laid down by the Regulation in which the alcohol can be delivered to the intervention agency should be extended to 30 April 2006. (3) Regulation (EC) No 887/2005 should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 In Article 4(1) of Regulation (EEC) No 887/2005 the second sentence is replaced by the following: The alcohol obtained shall be delivered to the intervention agency in accordance with Article 6(1) not later than 30 April 2006. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 16 March 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 March 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 2165/2003 (OJ L 345, 28.12.2005, p. 1). (2) OJ L 148, 11.6.2005, p. 34.